Citation Nr: 1641515	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for bilateral upper extremity sensory polyneuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from November 1968 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for hearing loss and bilateral upper extremity sensory polyneuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.

In November 2010, the Veteran was afforded a VA examination for his tinnitus.  He reported having constant tinnitus.  The examiner diagnosed the Veteran with tinnitus.

In January 2011, the Veteran reported that he was exposed to acoustic trauma as an aircraft mechanic.  He reported being exposed to loud jet engine noises during his duties.  Furthermore, he reported that after his separation from active service, he has never held a job that involved noise exposure, listened to loud music, fired weapons, or subjected himself to any other loud noises.  Finally, he reported that he has had a ringing in his ears since his separation from active service that has progressively worsened over the years.  

The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 



ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim for service connection for hearing loss, the Veteran's service treatment records show that his hearing fell within the normal ranges at his April 1968 enlistment examination and his separation examination in November 1972.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).

The Veteran's service treatment records (STRs) contains two entrance audiological examinations in April 1968.  Once was clearly recorded in ASA standards, while the other had no designation whether it was performed with ASA standards or ISO standards.  The November 1972 separation examination was clearly noted to be ISO standards.  Since one of the April 1968 audiological examinations had no designation indicated, it is assumed to be ISO since it was after November 1, 1967.

When comparing the April 1968 ASO findings (after ASA standards were converted to ISO standards) to the November 1972 findings, there were no threshold shifts greater than 10 decibels.  In fact, while he had three readings that showed decreased hearing acuity, he had four readings that showed increased hearing acuity.  However, when comparing the other April 1968 audiological findings (assumed to be in ISO standards) to the November 1972 findings, he had a 15 decibel shift in the left ear at the 4000 Hertz level.

The Veteran served as an aircraft maintenance specialist from his enlistment in November 1968 through November 1972.  Thus, noise exposure is conceded.

In November 2010, the Veteran was afforded a VA examination for his hearing loss.  The examiner opined that the Veteran's current hearing loss was not caused by or related to in-service noise exposure.  The examiner noted that the Veteran's separation examination showed normal hearing bilateral, which did not support noise induced hearing loss during service.  However, the examiner did not comment on the relevance, if any, of the threshold shift between the Veteran's entrance and separation examinations.  This issue was specifically raised by the Veteran's representative in his September 2016 written brief presentation.

The representative noted that audiometric testing on November 19, 1968 showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
0
5
LEFT
5
-10
-10
5
0
 
Conversely on July 11, 1972, audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
0
0
0
 
In light of the above, the Board finds that the Veteran should be afforded a new VA examination to obtain an opinion on the significance, if any, of the threshold shift in hearing acuity between during his active service and the etiology of any current hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's claim for service connection for bilateral upper extremity sensory polyneuropathy, on June 25, 2014, the RO denied service connection the Veteran's claim.   The Veteran filed his notice of disagreement on June 23, 2015, regarding the June 2014 rating decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current hearing loss disability in either ear, either began during or was otherwise caused by the Veteran's military service, to include as a result of military noise exposure while working on the flight line as a crew chief.  Why or why not?  

In so doing, the examiner should specifically comment on the clinical significance, if any, of threshold shift in the Veteran's hearing acuity during his active service and whether those shifts are related to any current hearing loss.

2.  Adjudicate the issue of service connection for bilateral upper extremity sensory polyneuropathy; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


